Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to Applicant’s claim amendments on May 16, 2021. Claims 1-2, 6-14 and 16-20 are pending. Claims 1-2, 6-14 and 16-20 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an interview and subsequent email correspondence with Attorney Jacob Baldinger on August 19, 2021.  

The following is an Examiner’s Amendments with the claims:

	Claim 1 (Currently Amended) A computer system for bridging incompatible and proprietary security protocols of multiple digital wallet applications, the system comprising self-executing computer executable instructions, that when executed by the system:
		receive a request initiated by a source digital wallet application using a first security scheme and a first communication protocol to transfer an amount of currency to a destination digital wallet application, wherein the destination digital wallet application and the amount comprises a first sub-amount and a second sub-amount of the currency;
		orchestrate proprietary security requirements of the multiple digital wallet applications by using a bridging protocol to:
transfer the amount from a source account linked to the source digital wallet application to a digital holding account using the first security scheme and the first communication protocol;
validate a comprehensive transactional integrity of the amount by:
generating a first map of a first flow of the first sub-amount between the source and destination digital wallet applications; and
detecting repeating transfer patterns associated with the first sub-amount that include a target number of common senders and recipients;
				generating a second map of a second flow of the second sub-amount between the source and destination digital wallet applications; and
detecting repeating transfer patterns associated with the second sub-amount that include the target number of common senders and recipients;
			when less than a threshold number of repeating transfer patterns are associated with each of the first and second sub-amounts:
	register that the comprehensive transactional integrity for the amount is above a threshold level; 
	apply a second security scheme to the amount; and 
	transfer the amount using a second communication protocol from the digital currency holding account to the destination digital wallet application such that the destination digital wallet application processes the incoming currency as originating from the source digital wallet application in accordance with the second security scheme and second communication protocol; and 
			when the bridging protocol detects more than a threshold number of repeating transfer patterns for the second sub-amount:
	register that the transactional integrity for the second sub-amount is below the threshold level; 
second sub-amount from the digital holding account back to the source account using the first security scheme and the first communication protocol; 
	block future transactions of the second sub-amount; and
				transfer the first sub-amount from the digital holding account to the destination digital wallet application using the second security scheme and the second communication protocol.

	Claim 2 (Original) The computer system of claim 1, wherein validating the transactional integrity is performed by a smart contract running on a distributed ledger.

	Claims 3-5 (Cancelled)	

	Claim 6 (Currently Amended) The computer system of claim 1 the bridging protocol validates the transactional integrity by:
		mapping the flow of the first and second sub-amounts using a unique identifier assigned to an originating source of the first and second sub-amounts by the first security scheme. 

	Claim 7 (Currently Amended) The computer system of claim 1 wherein the repeating transfer patterns comprise a threshold number of transfers between the source account and the destination digital wallet application via the digital holding account.

	Claim 8 (Previously Presented) The computer system of claim 6, the wherein bridging protocol maps the flow using first-in-first-out (“FIFO”) currency management.

	Claim 9 (Currently Amended) The computer system of claim 1, wherein: the first security scheme requires a first set of credentials to transfer the amount from the source account to the digital holding account; and 
	the second security scheme requires a second set of credentials to transfer the amount from the digital holding account to the destination digital wallet application.

	Claim 10 (Currently Amended) A system that secures digital currency transfers between incompatible and proprietary security protocols of multiple digital payment systems, the system comprising:
		a digital currency holding account;
		an interface layer that orchestrates proprietary communication requirements of the multiple digital wallet applications by:
			 communicating with a source digital wallet application using a first security scheme and a first communication protocol;
			extracting a source account from a transfer request generated by the source digital wallet application; and
			transferring an amount of currency from the source account to the digital currency holding account using the first security scheme and the first communication protocol, wherein the amount comprises a first sub-amount and a second sub-amount; 
		a security layer that orchestrates proprietary security requirements of the multiple digital wallet applications by:
			validating a comprehensive transactional integrity of the amount by:
generating a first map of a first flow of the first sub-amount from a first reference point to the source account; 
generating a second map of a second flow of the second sub-amount from a second reference point to the source account; and
detecting one or more repeating transfer patterns within the first and second flows that include a target number of common senders and recipients; 
			when the security layer detects less than a threshold number of repeating transfer patterns:
registering the comprehensive transactional integrity as successfully validated; and 
utilizing the interface layer to transfer the amount from the digital holding account to a destination account using a second security scheme and [[the]] a second communication protocol; and

registering the comprehensive transactional integrity as invalid; 
blocking future digital currency transfers from the source account; and
utilizing the interface layer to transfer the amount from the digital holding account to the source account using the first security scheme and the first communication protocol. 

	Claim 11 (Original)	The system of claim 10, wherein:
		the destination account is linked to a destination digital wallet application; and
		the interface layer is configured to communicate with the destination digital wallet application such that, to the destination digital wallet application, information generated by the interface layer is received from the source digital wallet application. 

	Claim 12 (Original) The system of claim 10 wherein the destination account is a demand deposit account.

	Claim 13 (Original) The system of claim 10 wherein the destination account is a credit card account.

	Claim 14 (Original) The system of claim 10, wherein the interface layer is configured to:
		access the source account by interacting with a first computer system operated by a first financial institution;
		access the digital currency holding account by interacting with a second computer system operated by a second financial institution; and
		access the destination account by interacting with a third computer system operated by a third financial institution.

	 Claim 15 (Cancelled)	

	Claim 16 (Currently Amended) The system of claim 10 wherein the security layer is configured to:
		record each transfer to or from the digital currency holding account in a distributed ledger; and
		the first and second reference points correspond to reference transfers recorded in the distributed ledger.

	Claim 17 (Currently Amended) The system of claim 16, wherein each of the reference transfers corresponds to an earliest transfer of the first or second sub-amounts recorded in the distributed ledger.

	Claim 18 (Currently Amended) The system of claim 16, wherein the reference transfer are both associated with a target location.

	Claim 19 (Currently Amended) A method for transferring currency between multiple, incompatible digital payment systems, each of the digital payment systems utilizing a proprietary security protocol, the method comprising:
		transferring currency associated with a source digital payment system to a digital holding account using a first security scheme and a first communication protocol;
		orchestrate proprietary security requirements of the multiple digital wallet applications by applying a bridging protocol that evaluates a transactional integrity of the currency by: 
mapping a first flow the currency between the incompatible digital payment systems via the digital holding account; 
mapping a second flow of the currency among users of the source digital payment system; 
detecting a first repeating transfer pattern in the first flow that is associated with a geographic location; and

		when the first and second mappings include less than a threshold number of first and second repeating transfer patterns: 
			generating computer executable instructions that transfer the currency to a destination digital payment system using a second security scheme and second communication protocol that are incompatible with the source digital payment system; and 
	executing the computer executable instructions, thereby transferring the currency from the digital holding account to the destination digital payment system; and 
		when the mapping includes the threshold number of repeating patterns;
			holding the currency in the digital holding account; and
			blocking future digital currency transfers of the currency.

	Claim 20 (Original)	The method of claim 19 further comprising, informing each of the multiple, siloed digital payment systems of the transactional integrity using a gossip protocol.   

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
Independent claims 1, 10, 19 and their dependent claims 2, 6-14, 16-18, and 20 respectively are allowed because the closest prior art of record and references of Prakash et al (US 2018/0330342 A1), view of Merati (US 2019/0180558 A1) in any combination do not teach or render obvious to one of ordinary skill in the art a computer system/method for bridging multiple applications comprising the following steps to orchestrate proprietary security requirements of the multiple digital wallet applications by using a bridging 

Furthermore, the above additional elements in the claim provide meaningful limitations that transforms an abstract idea into patent eligible. The claim as a whole amounts to significantly more than the abstract idea itself. This is because the claim as a whole effect an improvement to another technology or technical field. These limitations in combination provide meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. These limitations, when taken as an ordered combination, provide unconventional steps that confines the abstract idea to a particular application. Therefore, the claim recites patent eligible subject matter. For these reasons claims 1-2, 6-14 and 16-20 are deemed to be statutory.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HATEM ALI whose telephone number is (571) 270-3021.  The examiner can normally be reached Monday-Friday from 9:00 AM to 6:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/HATEM M ALI/
Art Unit 3691
/HANI M KAZIMI/Primary Examiner, Art Unit 3691